{¶ 20} I dissent from the majority opinion for the following reasons. The majority finds R.C. 3111.13(F)(3) to be unconstitutional because it affects the right of a child to be supported by his parents. I disagree because the issue is not the child's right to be supported. The child has already received support *Page 786 
from his mother and perhaps others. Instead, the issue is the right of the mother to recover for the support she furnished the child before the father learned of the existence of his child and of his duty to support him or her.
 {¶ 21} R.C. 3111.13(F)(3) limits the time from which an arrearage of support can be calculated to three years, providing that the father did not know of the paternity and had no reasonable method of knowing. This means that no notice of paternity was given to the father and that he could not reasonably have determined from the circumstances that he is the father of the child. In an ideal world, only couples in a committed relationship would be having children, and fathers would know whether or not and when they had a child. However, in reality, sometimes either circumstances or the mother's conscious choice to conceal the fact prevents the father from learning that he has a child to support. The mother is the person best in a position to establish the paternity of the child. If she chooses to prevent the establishment of a father-child relationship, she is, in effect, choosing to forgo the father's assistance to support the child. She always has the ability to file a paternity action for financial support by the father. By limiting the amount of arrearage that can be calculated to three years, the legislature is limiting only the mother's right to reimbursement.
 {¶ 22} In this case, Shirley and Matthew were engaged in a relationship between December 1986 and February 1987. Eight months later, Shirley gave birth to Anthony but did not tell Matthew that he had a son. Shirley waited almost ten years to initiate paternity proceedings. When Matthew was found to be the father, he was ordered to pay future monthly child support and ten years of back child support in the cumulative amount of $41,833.06. The statute would have limited this amount to only three years' worth of back child support, which is actually a reimbursement to Shirley for the amounts she expended in supporting Anthony during a reasonable time within which to seek contribution by Matthew.
 {¶ 23} This case was not brought by a child for his support but by another who provided support for the child in years past while taking no action to seek assistance from a father. This is not a support case but an action akin to a creditor's bill for recovery for necessaries advanced in support of a needy dependent. Thus, I see no constitutional infirmity in a statute limiting the time in which an action must be brought against a parent for past support by one with superior knowledge of the duty to support.
 {¶ 24} Laches does not attach to the child's right, but to that of the creditor. The child has been supported in the years past. If the mother did not think she was fully supporting the child, she had the ability to seek support earlier by filing a paternity action at an earlier time. I do not view this statute any differently from any other statute limiting the creditor's remedy for recovery of a stale debt. *Page 787